Citation Nr: 1219100	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-23 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee instability.

2.  Entitlement to a rating in excess of 30 percent for osteoarthritis with patellar chondromalacia of the right knee.

3.  Entitlement to a rating in excess of 30 percent for osteoarthritis with patellar chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, continued the previously assigned ratings of 10 percent for right knee instability and 30 percent, each, for right and left knee osteoarthritis with patellar chondromalacia.

The Veteran filed a notice of disagreement (NOD) in August 2007.  The RO issued a statement of the case (SOC) in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2008. 

The RO continued to deny the claims as reflected in January, July, and September 2009 and May 2010 supplemental SOCs (SSOC)).

As a final preliminary matter, in a May 2010 rating decision, the RO awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 18, 2009.  As this award represents a full grant of the benefit sought with respect to the claim for a TDIU(for which the Veteran had perfected an appeal of the denial), only the claims set forth on the title page remaining on appeal.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wished to withdraw from appeal the claims for higher ratings for right knee instability and for right and left knee osteoarthritis with patellar chondromalacia.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for higher ratings for right knee instability and for right and left knee osteoarthritis with patellar chondromalacia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted, a May 2010 rating decision granted a TDIU.  On the same day, the RO issued an SSOC addressing the claim for higher ratings for right and left knee disabilities.  In an accompanying letter, the RO provided instructions based on whether the Veteran wished to continue his appeal to the Board or withdraw his appeal.  In an SSOC expedited action attachment dated in May 2010 (and received by the RO in July 2010 and by the Board in September 2010), the Veteran indicated that he was satisfied with the decision regarding his appeal and wished to withdraw his appeal.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and it must be dismissed.



ORDER

The appeal as to the claims for higher ratings for right knee instability and for right and left knee osteoarthritis with patellar chondromalacia is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


